Citation Nr: 1002246	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-11 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an initial evaluation for varicose veins 
of the right leg greater than 10 percent prior to September 
9, 2004.

3.  Entitlement to an initial evaluation for varicose veins 
of the right leg greater than 20 percent, effective September 
9, 2004.

4.  Entitlement to an initial evaluation for varicose veins 
of the left leg greater than 10 percent prior to September 9, 
2004.

5.  Entitlement to an initial evaluation for varicose veins 
of the left leg greater than 20 percent, effective September 
9, 2004.

6.  Entitlement to an initial evaluation in excess of 10 
percent for hypothyroidism.

7.  Entitlement to an initial evaluation in excess of 0 
percent for acne vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1983 to 
November 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In January 2004, 
the RO granted service connection for varicose veins of the 
bilateral legs assigning a 10 percent evaluation for each 
leg, effective December 1, 2003; granted service connection 
for hypothyroidism assigning a 10 percent evaluation, 
effective December 1, 2003; and granted service connection 
for acne vulgaris of the face, back, and chest assigning a 0 
percent evaluation, effective December 1, 2003.  The RO 
granted an increased rating of 20 percent for varicose veins 
of each leg in January 2005, effective September 9, 2004.  
The Veteran has not indicated that she is satisfied with the 
varicose veins ratings.  Thus, this claim is still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In the January 
2005 rating decision, the RO also denied service connection 
for depression.

The Board remanded this case for additional development in 
July 2007.  





FINDINGS OF FACT

1.  The record shows competent and credible complaints of 
depressive symptoms in service and medical evidence of post-
service depression symptoms since within one year of 
discharge from service.

2.  Prior to September 9, 2004, the varicose veins of the 
bilateral legs are manifested by complaints of occasional 
pain especially after prolonged running or standing and no 
more than intermittent edema.

3. Effective September 9, 2004, the varicose veins of the 
bilateral legs are manifested by daily pain in both legs 
lasting for several hours, chronic, persistent board-like 
edema even with use of stockings on a daily basis, and 
complaints of easy bruisability and tingling in the toes; 
with no massive board-like edema, stasis pigmentation, 
varicose ulcers, pitting edema, redness, or unduration.

4.  The hypothyroidism is manifested by subjective complaints 
of fatigability, history of chronic constipation, mental 
sluggishness, depression, and weight gain.  

5.  The acne vulgaris is manifested by multiple, superficial, 
tiny pustules on the forehead, face, upper chest, upper back, 
and shoulders with no scarring.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression are 
met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 
(2009).

2.  Effective prior to September 9, 2004, the criteria for an 
initial increased evaluation higher than 10 percent for 
varicose veins of the right leg are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.104, Diagnostic Code 7120 (2009).

3.  Effective prior to September 9, 2004, the criteria for an 
initial increased evaluation higher than 10 percent for 
varicose veins of the left leg are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.104, Diagnostic Code 7120 (2009).

4.  Effective September 9, 2004, the criteria for an initial 
increased evaluation higher than 20 percent for varicose 
veins of the right leg are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.104, Diagnostic Code 7120 (2009).

5.  Effective September 9, 2004, the criteria for an initial 
increased evaluation higher than 20 percent for varicose 
veins of the left leg are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 
4.104, Diagnostic Code 7120 (2009).

6.  The criteria for an initial evaluation of 30 percent, but 
no higher, for hypothyroidism are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.119, Diagnostic Code 7903 (2009).

7.  The criteria for an initial evaluation in excess of 0 
percent for acne vulgaris are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.118, Diagnostic Code 7828 (effective prior to 
October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice by letters dated in 
August 2004, November 2004, and March 2009, subsequent to the 
initial adjudications in January 2004 and January 2005.  
While the notice was not provided prior to the initial 
adjudications, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a November 2009 supplemental 
statement of the case, following the provision of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  Notice described in 38 U.S.C. § 5103(a) need not 
be veteran-specific and generic notice is all that is 
required under Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); and Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).  See Vazquez-
Flores v. Shinseki, 580 F.3d. 1270, 1278-1281 (Fed. Cir. 
2009).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the disabilities on appeal.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

The Veteran's service connection claim for depression has 
been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted below, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

Service connection

The Veteran seeks service connection for depression.  She 
indicated on a July 2009 VA examination that her depression 
started in 2001 and had gotten progressively worse over the 
years.  On an August 2009 VA mental health record, she 
further recalled that she was treated for depression in 1991 
by a therapist and had a full term stillbirth baby in 1988.  
She also submitted a newspaper article on returning service 
members experiencing culture shock.  She thus asserts that 
her depression symptoms first manifested during service.  
Alternatively, she contends that her depression is related to 
her service-connected physical disabilities, including 
hypothyroidism and associated symptoms of weight gain, 
ineffectiveness, and anhedonia.  She submitted an internet 
article on possible symptoms associated with hypothyroidism, 
which included feeling depressed.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases, including psychoses, shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within one year after service in a period 
of war or following peacetime service on or after January 1, 
1947, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records are negative for any findings of 
depression or mental health treatment.  Records dated in 
December 1988, however, document that the Veteran had a full 
term stillborn baby.

After discharge from service in November 2003, an August 2004 
Army medical record show a diagnosis of depression treated 
with a prescription for Wellbutrin.  

A July 2009 VA examination report shows the Veteran reported 
moderate psychiatric symptoms including crying, feelings of 
sadness, lack of motivation in pleasurable activities, and 
feelings of being in a trance.  On mental status examination, 
she was fatigued and her mood was depressed.  She reported 
mild attention/ concentration difficulties and difficulty 
both falling and staying asleep.  She also had mild short and 
long-term memory problems and suicidal thoughts without 
current plans or intentions.  She denied any hallucinations.  
Her symptoms were noted as causing slight to moderate 
impairment in some activities of daily living.  The Axis I 
diagnosis was depressive disorder, not otherwise specified 
(NOS).  The examiner noted that the Veteran was diagnosed 
with hypothyroidism in 1988 but that she denied any 
significant periods of depression following the diagnosis.  

In answering the question of whether the current diagnosed 
psychiatric disability to include depression had its start in 
service or was the result of any incident in service, the 
examiner stated that she could not answer without resorting 
to mere speculation.  The examiner found that the Veteran met 
the criteria for a current diagnosis of depressive disorder 
and indicated that her symptoms started in approximately 2001 
while on active duty in the military.  The Veteran indicated 
that personal and situational stressors had led to the 
symptoms of depression.  However, review of the medical 
history indicated that the Veteran was not treated for any 
psychological symptoms until 2007.  Therefore, with only the 
evidence of the Veteran's report, it was difficult to 
determine the exact nature and onset of the Veteran's 
psychological symptoms without resorting to mere speculation.  

In determining whether it was likely as not that any 
diagnosed psychiatric disability to include depression was 
secondary to any of the service-connected disabilities, the 
examiner found that it was possible that the Veteran's 
diagnosed psychiatric disability, specifically depressive 
disorder NOS, was secondary to one of the Veteran's service 
connected disabilities.  The Veteran's depression might be 
related to or caused by her diagnosis of hypothyroidism.  
Although she indicated that her hypothyroidism was currently 
being treated with medication, research suggested that even 
sub-clinical hypothyroidism could increase the risk of and/or 
imitate symptoms of depression.

The July 2009 VA examination report is not particularly 
helpful, as the opinion regarding whether the depression is 
related to the service-connected hypothyroidism is 
speculative; and the opinion on whether the depression first 
manifested in service is based on inaccurate review of 
evidence in the file.  The record shows the Veteran was first 
treated for depression in August 2004, not 2007, as the 
examiner states.  Moreover, the Veteran had previously 
mentioned and the evidence shows that she delivered a full-
term stillborn baby in service in December 1988 and 
complained of depressive symptoms as early as 1991, which was 
not considered by the 2009 examiner.  

The Veteran indicates that she first started to experience 
symptoms of depression in service.  She is competent to state 
that which she can experience and there is no reason shown to 
doubt her credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-37 (Fed. Cir. 2006).  The medical evidence also 
shows that the Veteran has had chronic depressive symptoms 
since within one year of discharge from service and continues 
to have a diagnosis of depressive disorder.  Psychosis, 
diagnosed to a compensable degree within one year after 
service, is presumptively related to service.  See 38 C.F.R. 
§§ 3.307, 3.309.  Depression, however, is not a psychosis per 
se.  Dorland's Illustrated Medical Dictionary 28th Edition 
defines psychosis as a mental disorder characterized by gross 
impairment in reality testing...or in a more general sense to 
refer to mental disorders in which mental functioning is 
sufficiently impaired as to interfere grossly with the 
patient's capacity to meet the ordinary demands of life.  
1383.  The medical evidence does not demonstrate this type of 
impairment.  The July 2009 VA examination report noted that 
her depressive disorder caused slight to moderate impairment 
in some activities of daily living, rather than any gross 
impairment.  Thus, the presumptive regulations for psychosis 
are inapplicable in this case.

Nonetheless, given that the record shows competent and 
credible complaints of depressive symptoms in service and 
medical evidence of post-service depression symptoms since 
within one year of discharge from service, all doubt is 
resolved in the Veteran's favor that her current depressive 
disorder first manifested in service.  See 38 C.F.R. § 3.102.  
As this is no less favorable than any finding of service 
connection on a secondary basis (given that the Veteran most 
likely would only be compensated for the degree of impairment 
aggravated by the service-connected hypothyroidism beyond the 
natural progress of the disability see Allen v. Brown, 7 Vet. 
App. 439 (1995)), the analysis will not address the issue of 
secondary service connection.

Service connection for depressive disorder is warranted on a 
direct basis.  See 38 C.F.R. § 3.303.

Increased rating

The RO granted service connection for hypothyroidism, acne 
vulgaris, and varicose veins of the bilateral legs in January 
2004.  The Veteran appealed this action asserting entitlement 
to higher ratings for these disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

(a)  Varicose veins

The original grant of service connection in January 2004 
assigned a 10 percent evaluation for varicose veins of each 
leg, effective December 1, 2003, the day after the Veteran's 
discharge from service.  In January 2005, the RO assigned an 
increased initial evaluation of 20 percent for varicose veins 
of each leg, effective September 9, 2004.

The Veteran's varicose veins are evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  A 10 percent evaluation is 
assigned for varicose veins with intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent evaluation is 
assigned for persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is assigned 
for persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 100 percent evaluation 
is assigned for massive board-like edema with constant pain 
at rest.  Note: These evaluations are for involvement of a 
single extremity.  If more than one extremity is involved, 
evaluate each extremity separately and combine (under 
§ 4.25), using the bilateral factor (§ 4.26), if applicable.  

An August 2003 pre-discharge VA examination report shows the 
Veteran stated that she started having nonengorged varice 
veins while she was in basic training in 1983.  She was 
evaluated and offered vein stripping but declined at that 
time because she had to be on profile for a while and did not 
want to do that.  Now she complained of occasional pain, 
especially with prolonged running or standing.  On physical 
evaluation, she had nonengorged varicosities noted on both 
thighs bilaterally.  The diagnosis was nonengorged varicose 
veins of both thighs, active, found.

This medical evidence shows that the impairment associated 
with varicose veins more closely approximates the criteria 
for a 10 percent rating.  The Veteran did not have edema at 
the time of the examination and her complaints consisted of 
occasional pain especially after prolonged running or 
standing.  These findings do not meet the criteria for the 
next higher 20 percent evaluation under Diagnostic Code 7120.  
Thus, an initial evaluation in excess of 10 percent is not 
warranted prior to September 4, 2004.

A September 2004 VA examination report shows the Veteran 
reported that her varicose veins had gotten worse.  She now 
had daily pain in both legs lasting for several hours.  She 
never had any deep vein thrombosis or varicose ulcers to the 
best of her knowledge, but she did have chronic, persistent 
edema involving both lower extremities.  The edema had gotten 
a little bit worse and this along with the pain in the lower 
extremities interfered with her daily activities and her 
occupation.  Because of this she had lack of endurance and 
chronic fatigue on a daily basis.  She used elastic stockings 
on a daily basis.  

Physical evaluation of the lower extremities revealed 
multiple varicose veins below the right knee and above and 
below the left knee, some of which were tortuous and 
sacculated.  The varicose veins were visible and palpable.  
There were no varicose ulcers.  There was no stasis 
dermatitis and there was edema 1+.  The edema was chronic, 
persistent, and board-like.  The diagnosis was varicose veins 
involving the bilateral lower extremities with symptomatic 
chronic edema.

A July 2009 VA examination report shows the Veteran had 
complaints of pain and swelling in both legs.  She also 
complained of easy bruisabilty when traumatized and indicated 
that it would heal very slowly.  She complained of tingling 
in the toes and swelling of the legs daily, especially with 
walking.  She had no current treatment for this condition and 
used thromboembolic disease stockings when she was doing her 
12-hour rotation as a nursing student.  On physical 
examination, she was ambulatory and nonantalgic.  She had 
multiple visible bluish streaks of veins on the thighs and 
lower extremities.  Examination done in the standing position 
showed no stasis dermatitis or pitting.  She had two areas of 
groups of streaks of bluish discoloration on the right 
lateral lower legs, which were fine, tortuous, bluish veins 
that were beneath the skin, not elevated, slightly palpable, 
but not palpable most of the time.  On the left lateral lower 
leg there were two areas of groups of veins, which were 
tortuous streaks of bluish discolorations that were beneath 
the skin, mostly not palpable.  There was no tenderness or 
redness.  On the backs of the thigh areas there were a group 
of veins that were visible, mildly palpable, nontender, and 
mostly nonpalpable, with no redness or tenderness.  There was 
no pitting edema of the lower extremities, hardening of the 
skin, or unduration.  The diagnosis was varices, grade 1, of 
the lower extremities.

Effective September 9, 2004, the varicose veins are 
manifested by daily pain in both legs lasting for several 
hours, chronic, persistent board-like edema even with use of 
stockings on a daily basis, and complaints of easy 
bruisability and tingling in the toes.  These symptoms more 
closely approximate the criteria for a 20 percent rating 
under Diagnostic Code 7120.  A higher evaluation is not 
warranted because the board-like edema was not described as 
massive.  The July 2009 examiner diagnosed the varices as 
grade 1.  There also was no stasis pigmentation, varicose 
ulcers, pitting edema, redness, or unduration.  Thus, a 
rating higher than 20 percent is not warranted for the 
varicose veins of the legs, effective September 9, 2004.

Other than the periods of staged ratings already assigned, 
the level of impairment associated with the varicose veins 
has been relatively stable throughout the appeals period, or 
at least has never been worse than what is warranted for the 
assigned 10 and 20 percent ratings.  Therefore, any 
additional application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

An extra-schedular evaluation under 38 C.F.R. § 3.321 has 
been considered.  However, the impairment associated with the 
varicose veins is adequately considered by the diagnostic 
code applied.  The medical evidence shows a history of no 
more than intermittent edema and chronic pain after prolonged 
standing and walking and most recent findings of persistent 
edema incompletely relieved by stockings.  Diagnostic Code 
7120 specifically addresses this type of impairment.  Thus, 
the evidence does not present such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected disability is inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 
Vet. App. 447 (2009) also has been considered.  The Veteran 
reported that her varicose veins interfered with her work but 
also mentioned that she used her stockings during her 12-hour 
shift as a nursing student.  The record does not show the 
Veteran has been rendered unemployable as a result of her 
varicose veins.  Therefore, any inferred TDIU claim is 
inapplicable in this case.

The preponderance of the evidence is against the initial 
increased rating claim for varicose veins of the legs; there 
is no doubt to be resolved; and increased ratings for both 
legs for both time periods are not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

(b) Hypothyroidism

The Veteran is assigned a 0 percent evaluation for 
hypothyroidism under 38 C.F.R. § 4.119, Diagnostic Code 7903 
(hypothyroidism).

Hypothyroidism with fatigability, or; continuous medication 
required for control, is rated 10 percent disabling.  
Hypothyroidism with fatigability, constipation, and mental 
sluggishness is rated 30 percent disabling.  Hypothyroidism 
with muscular weakness, mental disturbance, and weight gain 
is rated 60 percent disabling.  Hypothyroidism with cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness is rated 100 percent disabling. 38 C.F.R. § 4.119.

An August 2003 VA pre-discharge examination report shows the 
Veteran's hypothyroidism was discovered in 1989.  At that 
time she was having problems with lack of menstrual cycle, 
inability to lose weight, coarse hair, cold intolerance, 
premature alopecia, and low mood.  She was given an 
endocrinology consult and treated with levothyroxine.  The 
latest thyroid-stimulating hormone levels were within 
therapeutic range.  She still complained of not being able to 
lose weight and low mood at that time.  Laboratory findings 
noted that her thyroid-stimulating hormone level as of July 
2003 was 0.10 and was still not euthyroid.  The diagnosis was 
hypothyroidism, active, found.

A September 2004 VA examination report shows the Veteran 
reported that she still had problems with weight gain, 
fatigue, constipation, some hair loss, and joint pain.  She 
took all of her synthroid medication on a daily basis as 
prescribed.  Her hyperthyroidism sometimes interfered with 
her activities of daily living and occupation.  At the 
present time, she was on synthroid 0.15 mg daily.  
Examination of the thyroid was essentially unremarkable at 
the present time.  There was no goiter or pain on palpation 
of the thyroid.  The diagnosis was hypothyroidism under 
treatment with synthroid. 
 
The Veteran submitted an internet article on hypothyroidism 
in March 2005 and indicated that she had symptoms of 
inappropriate weight gain, inability to lose weight with diet 
and exercise, constipation, hypothermia, feelings of fatigue 
and exhaustion, feeling run down, sluggish, and lethargic, 
coarse hair, dry and breaking, puffiness and swelling around 
the eyes and face, pains and aches in the joints, hands, and 
feet, depression, mood changing easily, difficulty 
concentrating, and feelings of sadness.

A July 2009 VA examination report shows the Veteran was 
currently on synthroid 150 mcg daily and denied any side 
effects from the medication.  She had no weight loss or 
difficulty swallowing.  She had cold intolerance and a 
history of chronic constipation.  On physical examination of 
the neck, there was no lymphadenopathy; the thyroid was not 
enlarged.  The diagnosis was hypothyroid, stable.

The record shows the Veteran's hypothyroidism is manifested 
by fatigability, history of chronic constipation, and mental 
sluggishness.  The Veteran is competent to state that which 
she can experience, including feelings of fatigue, 
constipation, and mental sluggishness.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  None of the examining 
medical professionals has countered her claims of 
symptomatology associated with her hypothyroidism and there 
is no other reason shown to doubt her credibility.  The 
symptomatology associated with the hypothyroidism more 
closely approximates the criteria for a 30 percent evaluation 
under Diagnostic Code 7903.  

The next higher 60 percent evaluation is not warranted.  
While the Veteran has indicated that she has gained weight 
and is depressed as a result of her hypothyroidism, she has 
not indicated, nor has the medical evidence shown, any 
muscular weakness as a result of her hypothyroidism. 

The level of impairment associated with the hypothyroidism 
has been relatively stable throughout the appeals period, or 
at least has never been worse than what is warranted for a 30 
percent rating.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

An extra-schedular evaluation under 38 C.F.R. § 3.321 has 
been considered.  However, the impairment associated with the 
hypothyroidism is adequately considered by the diagnostic 
code applied.  The medical evidence shows complaints of 
depression, fatigue, weight gain, mental sluggishness, and 
constipation.  Diagnostic Code 7903 specifically addresses 
this type of impairment.  Thus, the evidence does not present 
such an exceptional disability picture that the available 
schedular evaluation for the service-connected disability is 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

An inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) also has been considered.  The Veteran 
reported that her hypothyroidism sometimes interfered with 
her work but also mentioned that she was working 12-hour 
shifts as a nursing student.  The record does not show the 
Veteran has been rendered unemployable as a result of her 
hypothyroidism.  Therefore, any inferred TDIU claim is 
inapplicable in this case.

A 30 percent evaluation is warranted for hypothyroidism.  To 
the extent that any further increase is denied, the 
preponderance of the evidence is against the initial 
increased rating claim for hypothyroidism; there is no doubt 
to be resolved; and an increased rating is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

(c)  Acne vulgaris

The Veteran is assigned a 0 percent evaluation for acne 
vulgaris under 38 C.F.R. § 4.118, Diagnostic Code 7828 
(acne).

The regulations for evaluating disorders of the skin were 
changed effective October 23, 2008, but only apply to 
applications for benefits received by VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 - 54712 (September 23, 
2008).  As the Veteran filed her claim in August 2003, the 
revised regulations do not apply to the Veteran's claim.  In 
any event, Diagnostic Code 7828 remained unchanged after the 
revision.

Under Diagnostic Code 7828, a 0 percent evaluation is 
assigned for superficial acne (comedones, papules, pustules, 
superficial cysts) of any extent.  A 10 percent evaluation is 
warranted for deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck, 
or; deep acne other than on the face and neck.  A 30 percent 
evaluation is warranted for deep acne (deep inflamed nodules 
and pus-filled cysts) affecting 40 percent or more of the 
face and neck.  Or rate as disfigurement of the head, face, 
or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending on the predominant disability.  
 
An August 2003 VA pre-discharge examination report shows the 
Veteran stated that she developed acne in 1988 and had 
pustules on the face, back, and neck.  She was given a 
consult in the dermatology clinic and they put her on 
tetracycline, PHISOderm, and benzyl peroxide.  She had been 
controlled on tetracycline and benzyl peroxide with good 
results.  She occasionally complained of exacerbations of 
acne, especially during the fall season.  This problem also 
was exacerbated when they placed her on birth control pills, 
even though the goal of putting her on birth control had been 
to control her acne.  At this time, she continued with 
tetracycline, PHISOderm, and benzyl peroxide with moderate 
results.  On physical examination, she had acne on her face, 
back, and chest.  She had some pustular scars noted on her 
face also but there were no weeping lesions seen on her skin.  
The diagnosis was acne on the face, back, and chest, active, 
found.

A September 2004 VA examination report shows the Veteran 
stated she had been having flare-ups of the acne on and off 
since 1988 and it had gotten a little bit worse.  Now she had 
daily flare-ups involving the face, chest, upper back, and 
shoulders.  She had itching when she had a flare-up.  The 
acne did not interfere with her daily activities or her 
occupation.  On physical examination there were multiple tiny 
pustules noted on the forehead, face, upper chest, upper 
back, and shoulders with no scarring.  The diagnosis was 
chronic acne vulgaris involving the face, chest, upper back, 
and both shoulders.

A July 2009 VA examination report shows the Veteran reported 
that her acne subsided and recurred frequently.  She 
complained of itching and burning.  On physical evaluation, 
she had a few elevated papular lesions on the face numbering 
five.  There was no elevation on the neck or back.  There was 
no scarring or skin breakdown, pustules, or cysts.  The acne 
covered 0.1 percent of total skin exposed and 0.1 percent of 
total skin affected.  The diagnosis was acne, as described.
 
None of the medical evidence demonstrates that the Veteran's 
acne is deep.  Thus, she is not entitled to a compensable 
(greater than 0 percent) rating under Diagnostic Code 7828.  
The acne also is not described as disfiguring the head, face, 
or neck under DC 7800.  Additionally, ratings for scars under 
DC's 7801 to 7805 are not applicable, as it was noted in 
September 2004 and July 2009 that she had no scarring 
associated with the acne. See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805 (effective prior to October 23, 2008).  

There has consistently been no significant impairment 
associated with the acne vulgaris throughout the appeals 
period, or at least nothing that would warrant a compensable 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

An extra-schedular evaluation under 38 C.F.R. § 3.321 has 
been considered.  However, the superficial acne scattered 
about the face, chest, back, and shoulders is the type of 
symptomatology considered by Diagnostic Code 7828.  Thus, the 
evidence does not present such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected disability is inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

Last, the Veteran reported that her acne vulgaris did not 
interfere with her employment.  Therefore, any inferred TDIU 
claim under Rice v. Shinseki, 22 Vet. App. 447 (2009) is 
inapplicable in this case.

The preponderance of the evidence is against the increased 
rating claim for acne vulgaris; there is no doubt to be 
resolved; and an increased rating is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for depression is granted.

Entitlement to an initial evaluation for varicose veins of 
the right leg greater than 10 percent prior to September 9, 
2004, is denied.

Entitlement to an initial evaluation for varicose veins of 
the right leg greater than 20 percent, effective September 9, 
2004, is denied.

Entitlement to an initial evaluation for varicose veins of 
the left leg greater than 10 percent prior to September 9, 
2004, is denied.

Entitlement to an initial evaluation for varicose veins of 
the left leg greater than 20 percent, effective September 9, 
2004, is denied.



Entitlement to an initial evaluation of 30 percent, but no 
higher, for hypothyroidism is granted.

Entitlement to an initial evaluation in excess of 0 percent 
for acne vulgaris is denied.






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


